DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group II (which encompasses claims 1-13, 18-23, and new claims 24-28) in the reply filed on 06/09/2021, without traverse, is acknowledged. 

Claim Objections
Claim 9 is objected to because of the following informalities:
In claim 9, claim languages “the alignment direction” should read “an alignment direction” since the claim languages “the alignment direction” appear for the first time, however, read as though they have already been recited.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 

	As to claim 12, claim 12 recites “supplying to the heating element of the gas sensor said first heating power value with a supply profile” render the claim indefinite because the supply profile includes i.e. both first heating power value and second heating power value as seen in instant fig.4. 

	To overcome this rejection, examiner suggests that claimed limitations of “supplying to the heating element of the gas sensor said first heating power value with a supply profile” should be read as “supplying to the heating element of the gas sensor with a supply profile”.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd – US 20020168772. 
As to claim 18, Lloyd teaches a method, comprising: driving a heating element of a gas sensor at a first heating power value for a first time interval; receiving from the gas sensor a sensing signal indicative of a sensed resistance; detecting, as a function of the received sensing signal, onset of a sensor contamination condition by: sensing, as a function of the sensing signal, a plurality of resistance values of at an end of the first time interval (fig.25 and [0164]: voltages/power values are supplied to heater of gas sensor; voltage/power value changing schemes which are employed, wherein voltage/power value is changed from 5V (5V corresponds to “a first heating power value”); When 5V is reduced to 4.5V, the heater or heating element of a gas sensor is droved at a first heating power value (5V) for a first of time interval; resistance (or sensed resistance) is measured or monitored after reducing the voltage from 5V to 4.5V (which corresponds to “an end of time interval of said first of time interval”); next, a determination is made as to whether the change in sensor element resistance corresponds to a signature indicating poisoning/contamination; thus “driving a heating element of a gas sensor at a first heating power value for a first time interval; receiving from the gas sensor a sensing signal indicative of a sensed resistance; detecting, as a function of the received sensing signal, onset of a sensor contamination condition by: sensing, as a function of the sensing signal, a plurality of resistance values of at an end of the first time interval”).
Lloyd further teaches calculating, as a function of the sensing signal, slope values indicative of a behavior of the sensing signal over the first time interval ([0156 and fig.23]: slope 500 includes slope values that indicate a behavior of the sensing signal over the first time interval: “slope 500 would similarly rise (slope value rises), but (slope value) not subsequently fall off”; thus “calculating, as a function of the sensing signal, slope values indicative of a behavior of the sensing signal over the first time interval”); checking resistance values and slope values against a reference template for a time interval when voltage/heating power values changed from 5V to 4.5V ([0156 and fig.23]: resistance values and slope 502 as seen in fig.23 corresponds to “a reference template”) and signaling onset of a contamination condition if said resistance values and said slope values fail to comply with said reference template; wherein checking comprises: generating a plot 500 of said slope values against said resistance values, wherein said plot 500 is aligned with an alignment direction 500 (fig.23: slope/plot 500 also corresponds to “an alignment direction”); and 6 3686243.1CUSTOMER NO. 117381PATENT APPLICATION Docket No. 50650-01246determining whether said alignment direction 500 matches with a reference alignment direction 502 (fig.23: slope/plot 502 also corresponds to “a reference alignment direction” of unpoisoned condition); and wherein signaling comprises declaring onset of the contamination condition if said alignment direction fails to match with said reference alignment direction ([0156]: slope 500 in fig.23 indicates resistance over time of a poisoned sensor in which slope 500 would similarly rise, but not subsequently fall off; “slope 500 would similarly rise, but not subsequently fall off” means that said resistance values and said slope values fail to comply with said reference template).
Lloyd does not explicitly teach a method, comprising: intermittently driving a heating element of a gas sensor at a first heating power value for a plurality of time intervals; receiving from the gas sensor a sensing signal indicative of a sensed resistance; detecting, as a function an end of each time interval of said plurality of time intervals; calculating, as a function of the sensing signal, a plurality of slope values indicative of a behavior of the sensing signal over the time intervals in said plurality of time intervals; checking said resistance values and said slope values against a reference template; and signaling onset of a contamination condition if said resistance values and said slope values fail to comply with said reference template.
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lloyd to include a method, comprising: intermittently driving a heating element of a gas sensor at a first heating power value for a plurality of time intervals; receiving from the gas sensor a sensing signal indicative of a sensed resistance; detecting, as a function of the received sensing signal, onset of a sensor contamination condition by: sensing, as a function of the sensing signal, a plurality of resistance values of at an end of each time interval of said plurality of time intervals; calculating, as a function of the sensing signal, a plurality of slope values indicative of a behavior of the sensing signal over the time intervals in said plurality of time intervals; checking said resistance values and said slope values against a reference template; and signaling onset of a contamination condition if said resistance values and said slope values fail to comply with said reference template. This is important to double check or confirm poisoning/contamination condition of gas sensor intermittently/irregularly/as needed before its ability to detect its target gas has been seriously degraded and thus compromised, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to double check or confirm poisoning/contamination condition of gas sensor intermittently/irregularly/as needed before its ability to detect its target gas has been seriously degraded and thus compromised) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 19, claim 19 is rejected as reasons stated in the rejection of claim 18.
 
As to claim 23, Lloyd teaches all limitations of claim 18, Lloyd further teaches wherein the gas sensor is a heating metal oxide semiconductor gas sensor ([0098]).

Allowable Subject Matter
Claims 1-8, 11, and 24-28 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 1, claim 1 includes wherein the protection mode includes driving the heating element of the gas sensor at a second heating power value for a protection interval, wherein said second heating power value is lower than said first heating power value, in combination with the other recited elements, were not reasonably found in the Prior Art.

Note that claims 9 and 12 are also allowable once 112b rejections are absolved/corrected since claims 9 and 12 depend on claims 1 and 8 accordingly. 

Claims 2-8 and 11 are allowable based on their dependency on claim 1. 

As to claim 24, claim 24 includes wherein the protection mode includes driving the heating element of the gas sensor at a second heating power value for a protection interval, wherein said second heating power value is lower than said first heating power value, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 25-28 are allowable based on their dependency on claim 24. 
20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 20, claim 20 includes wherein the protection mode includes driving the heating element of the gas sensor at a second heating power value for a protection interval, wherein said second heating power value is lower than said first heating power value, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 21-22 are also objected based on their dependency on claim 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/TRUONG D PHAN/Examiner, Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861